UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 12-7593


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN D. BRITT,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City.      Terrence W.
Boyle, District Judge. (2:06-cr-00004-BO-1; 2:12-cv-00037-BO)


Submitted:   January 22, 2015             Decided:   January 26, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, Devon L. Donahue,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant.   Thomas G. Walker, United States Attorney, Jennifer
P. May-Parker, Kristine L. Fritz, Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Calvin   D.    Britt    appeals    the   district   court’s    order

dismissing as untimely his 28 U.S.C. § 2255 (2012) motion.                    We

have     reviewed    the   record     and     find   no   reversible      error.

Accordingly, we affirm for the reasons stated by the district

court.     United States v. Britt, Nos. 2:06-cr-00004-BO-1; 2:12-

cv-00037-BO (E.D.N.C. Sept. 7, 2012).                We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2